Morton, J.
This case comes here on the defendant’s exceptions to the admission and exclusion of evidence, and to the refusal of the presiding judge to give certain rulings that were requested.
1. The first exception is to the exclusion of questions put on direct examination by the defendant to the witness Barrington as to whether she had seen a writ in an action brought by the plaintiff against Saucier in which Thomas Healy was named as trustee. If such a writ had been issued, the writ itself or the record, if it had been returned to court, was the best evidence. No offer was made to show that the writ had been lost or destroyed. For aught that appeared it was still in the possession of the attorney who filled it out, or of the officer in whose hands it had been placed for service, if the matter had gone as far as that. The statement by the defendant’s counsel which appears in the supplementary report, assuming that it is a part of the bill of exceptions, that the writ was not returned into court because Saucier filed a petition in bankruptcy before the return day, was not sufficient to let in secondary evidence. See Nelson v. Boynton, 3 Met. 396; Hackett v. King, 6 Allen, 58; Dailey v. Coleman, 122 Mass. 64; Baker v. Pike, 33 Maine, 213, 214. Furthermore, it did not appear what the answers to the questions or any of them would have been.
2. Saucier was called as a witness by the defendant, and the plaintiff was allowed to ask him on cross-examination sub*53ject to the defendant’s exception, -“Yon had nothing in your own name?” and he answered, “No, sir.” The witness had already testified to the same effect and no harm therefore was done by the question and answer. Independently of that the question was properly allowed as bearing directly on the principal issue in the case, namely, whether credit was given to Saucier or Healy. Lee v. Wheeler, 11 Gray, 236, 239.
3. The exception to the exclusion of the question “Was Mr. Healy supposed to give you the money to pay for the lumber ? ” has not been argued and we treat it as waived. What Mr. Healy was supposed to do was utterly irrelevant and immaterial.
4. The first request that upon all of the evidence the defendant was entitled to recover has not been argued, and it is plain that it was rightly refused.
The defendant’s requests, numbered 4 to 8 inclusive, presented in different forms the proposition that in order to recover the plaintiff must show that credit was given to Healy alone, and that if credit was given to Saucier, or to Saucier and Healy, or to Saucier with Healy as guarantor, or as agreeing to be responsible, then the plaintiff could not recover. The judge did not give these requests in terms, but instructed the jury that the burden rested on the plaintiff to establish his case by a fair preponderance of the evidence; that he had to prove that “ the credit on furnishing the goods was given to Healy and to Healy alone ”; that if credit was given to Saucier, then their verdict should be for the defendant; and that that must likewise be so if credit was given to Saucier with Healy as guarantor. As the matter was thus left, it is plain, it seems to us, that the jury must have understood that they could not render a verdict for the plaintiff unless they found that credit was given to Healy alone, and that if they found that credit was given to Saucier with Healy as guarantor or as responsible for what was furnished to Saucier, then their verdict should be for the defendant.
The only doubt in regard to this matter arises from what appears in the supplementary report. After the commissioner had filed his report in regard to the exceptions, he filed another report termed a supplementary report, containing two quota*54tians from the stenographer’s report, — both made at the request of the defendant. The first quotation has been already referred to in connection with the first exception. The second quotation was to the effect that immediately after the charge counsel for the plaintiff addressed the court, saying that he did not know how the charge left the matter of credit to both, and that he wished to except to so much of the charge as instructed the jury that if credit was given to both the plaintiff could not recover. Thereupon the presiding judge stated that he had “ expressly said that was not so,” and had “ asked the stenographer to cross it out and said expressly that was not the law.” And upon counsel for the plaintiff saying, “ I understood your Honor to cross out part of it,” the judge added “Yes, that was all crossed out, ‘if credit were given to both.’ It would be possible, if credit were given to both, still to find for the plaintiff. When I said it was not possible, I withdrew it.”
It is doubtful whether what is contained in the supplementary report forms a part of the bill of exceptions. There is no finding by the commissioner that it does. On the contrary in his original report he expressly stated that the “ new draft ” presented by the- defendant, which he finds is correct and to which the plaintiff made no objection, “ contains all the exceptions which were properly saved in the original bill, and only such as were properly saved in that bill.” Neither does it appear that, though spoken in the court room before the jury retired, what was said was heard or was intended to be heard by the jury.* Nor does it appear that any exception was taken by the defendant to the final statement by the presiding judge of the rule of law. There is nothing in the bill of exceptions as established by the commissioner in his first report, or in the charge therein contained, to show that what is above stated took place, or that there was any modification of the charge. We are unable to see, therefore, how any question as to the correctness of the rule there finally laid down is before us, or if it is, how the defendant was *55harmed by what was said. We do not mean to imply anything one way or the other in regard to the correctness of the rule. The other requests were rightly refused.
There was nothing in the charge obnoxious to R. L. c. 173, §80.

Exceptions overruled.


 The commissioner stated, in the so called “ supplementary report,” “ It is agreed that these remarks were made in the court room before the jury retired. Counsel for the defendant insists that they were spoken within the hearing of the jury. Counsel for the plaintiff does not admit that they were heard or were intended to be heard by the jury.”